MEMORANDUM **
Daniel Gonzalez-Chavez appeals his sentence following his guilty plea to an illegal reentry offense, in violation of 8 U.S.C. § 1326(b)(1).
Appellant’s assertion that his state conviction does not constitute a “crime of violence” for sentencing purposes is foreclosed by United States v. Asberry, 394 F.3d 712, 718 (9th Cir.2005) (concluding that a conviction under Oregon Revised Statute section 163.355 is a “crime of violence”).
Accordingly, respondent’s motion for summary affirmance of the district court’s judgment is granted because this appeal is controlled by precedent. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.